                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMAL MOHAMMED FAYYADH,                        :          CIVIL ACTION
                                               :
       Plaintiff,                              :
                                               :
         v.                                    :
                                               :          NO. 18-4882
                    1
ANDREW SAUL,                                   :
Commissioner of Social Security,               :
                                               :
       Defendant.                              :

                                           ORDER

       AND NOW, this 22nd day of October, 2019, upon consideration of Plaintiff’s Request for

Review (Doc. No. 12), Defendant’s Response thereto (Doc. No. 15), Plaintiff’s Reply (Doc. No.

16), Defendant’s Motion to Stay (Doc. No. 17) and Plaintiff’s Response thereto (Doc. No. 18),

IT IS HEREBY ORDERED THAT:

       1. Defendant’s Motion to Stay is DENIED;

       2. Plaintiff’s Request for Review is GRANTED;

       3. This matter is REMANDED to the Commissioner of Social Security for further

           proceedings consistent with the accompanying Memorandum Opinion before an ALJ

           other than the one who previously heard it—one who has been properly appointed in

           compliance with the Appointments Clause of the United States Constitution; and

       4. The Clerk of Court shall mark this case CLOSED.




1
    Andrew Saul, the current Commissioner of Social Security, has been automatically
substituted as the Defendant in this case pursuant to Fed. R. Civ. P. 25(d).
BY THE COURT:



/s/ Marilyn Heffley
MARILYN HEFFLEY
UNITED STATES MAGISTRATE JUDGE




  2
